DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolphi et al., DE Pub. 102008049118 [hereinafter Rudolphi], reference made to attached machine translation, in view of Mejean et al., US 6,863,318 [hereinafter: Mejean].

Regarding claim 1, Rudolphi discloses an input section 11 (Fig. 2) that is provided to a vehicle cabin interior side portion of a vehicle door (Fig. 1 depicts a vehicle cabin interior side portion of a vehicle door), the input section being configured to output a signal in response to an input from a hand of an occupant ([0019], [0021]: operating element 11 is a switch, corresponding to being configured to output a signal, that can be tilted by the hand of an occupant), wherein the input section is configured to be actuated by being directly pressed by the hand of the occupant (Fig. 2, [0011], [0021]: the operating element 11 can be configured to be directly pressed by a hand); 
an operation section 9 (Fig. 2) that is at a peripheral edge of the input section (Fig. 2 illustrates the operation section is at a peripheral edge of the input section).
However, Rudolphi does not explicitly disclose an electric actuator that is configured to be driven based on the signal, and that is configured to unlock a locked sate of the door locked by a door latch; and 
the operation section being mechanically connected to the door latch, and being configured to unlock the locked state by being operated by the hand of the occupant. 

Mejean discloses a known vehicle door latch unlocking device. Mejean teaches:
	an electric actuator 33 (Fig. 2) that is driven based on a signal (col. 4 lines 24-33, 53-58: a controller 30 drives the actuator 33 based on a signal received from an inside handle), and that is configured to unlock a locked state of the vehicle door locked by a door latch 12 (Fig. 3; col. 4 lines 25-38: the actuator 33 is configured to release the latch 12, corresponding to unlocking a locked state of the vehicle door locked by a door latch); and
	an operation section 14 (Fig. 5; the inside handle corresponds to an operation section), the operation section being mechanically connected to the door latch (col. 3 lines 38-43), and being configured to unlock the locked state by being operated by the hand of the occupant (col. 4 lines 40-46: the handle 14 is configured to release the latch it is pulled corresponding to being operated by the hand of the occupant).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door latch unlocking device disclosed by Rudolphi to further include an electric actuator that is configured to be driven based on the signal, that is configured to unlock a locked sate of the door locked by a door latch and mechanically connect the operation section disclosed by Rudolphi to the door latch and configure it to unlock the locked state by being operated by the hand of the occupant, as taught by Mejean in order to provide powered unlocking for passenger convenience with a mechanical backup in case the electric actuator fails (Mejean col. 1 lines 56-58).

Rudolphi does not explicitly disclose the operation section is configured to become operable by being turned by a force in a direction opposite to which the input section is pressed by the hand of the occupant. However, one of ordinary skill in the art would understand the operation section 9 (Rudolphi Fig. 2) disclosed by Rudolphi is capable of being configured to become operable by being turned by a (Rudolphi [0011]: the operating element 11 is configured to be actuated by pushing; [0010], [0021]: the actuating lever can be configured to become operable by pulling, corresponding to being turned by a force opposite to pushing the operating element). One of ordinary skill in the art would recognize that this rearrangment does not affect operation of the device. See MPEP 2144.04(VI); see also In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (finding mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification when prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel).

Regarding claim 3, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 1, further comprising a frame 5 (Rudolphi Fig. 2) at the vehicle cabin interior side of the vehicle door (Rudolphi Fig. 1 illustrates the frame at the interior side), wherein: the input section and the operation section are contained at an inner side of the frame when viewed by the occupant in a seated state on a vehicle seat (Rudolphi Figs. 1-2 illustrate the input section and operation section are contained an inner side of the frame when viewed from a seated state). 

Regarding claim 4, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 1, further comprising an armrest 2 (Rudolphi Fig. 1) at the vehicle cabin interior side of the vehicle door (Rudolphi Fig. 1), and that comprises a pull handle 3 (Rudolphi Figs. 1-2), wherein:
the input section and the operation section are at a side face on a vehicle width direction inner side of the pull handle (Rudolphi Fig. 2, annotated below, depicts the input and operation sections at a side face on the inner side of the pull handle in the vehicle width direction). 

    PNG
    media_image1.png
    527
    759
    media_image1.png
    Greyscale


	Regarding claim 5, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 3, further comprising an armrest 2 (Rudolphi Fig. 1) at the vehicle cabin interior side of the vehicle door (Rudolphi Fig. 1), and that comprises a pull handle 3 (Rudolphi Figs. 1-2), wherein:
the input section and the operation section are at a side face on a vehicle width direction inner side of the pull handle (Rudolphi Fig. 2, annotated above, depicts the input and operation sections at a side face on the inner side of the pull handle in the vehicle width direction). 

	Regarding claim 6, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 5, wherein the pull handle 3 (Rudolphi Figs. 1-2) comprises a recess that is recessed toward a vehicle width direction outer side (Rudolphi Fig. 2 annotated below depicts a recess toward the outer side of the door) at the inner side of the frame as viewed from the vehicle width direction inner side (Rudolphi [0012], Fig. 2: the pull handle comprises a recess to accommodate the frame, so when viewed from the vehicle width direction inner side the recess is recessed at the inner side of the frame). 

    PNG
    media_image2.png
    478
    645
    media_image2.png
    Greyscale


	Regarding claim 7, Rudolphi, in view of Mejean, teaches the vehicle door latch unlocking device of claim 6, wherein: 
the operation section has a frame shape as viewed from the vehicle width direction inner side (Rudolphi Fig. 2: the operation section 9 appears to surround at least a portion of the input section 11 and free space 12 when viewed from the vehicle width direction inner side, corresponding to a frame shape); 
	a vehicle front side of the operation section is separated in a vehicle front-rear direction from a vehicle front side portion of the frame (Rudolphi Fig. 2: free space 10 extending in a front-rear direction separates the operation section and the frame). 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the vehicle door latch unlocking device taught by Rudolphi, in view of Mejean, such that the vehicle rear side portion of the operation section is supported by the pull handle to be capable of turning about a vehicle vertical direction because he modification is a simple rearrangement of parts to achieve desired ergonomics (Rudolphi [0009], [0012]). One of ordinary skill in the art would recognize that this rearrangment does not affect operation of the device. See MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (holding the particular placement of a contact in a conductivity measuring device was an obvious matter of design choice)).

Regarding claim 9, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 1, wherein the operation section is at the peripheral edge of the input section (Rudolphi, illustrated in Fig. 2). However, Rudolphi, in view of Mejean, does not explicitly disclose the hand of the occupant extending past the operation section to actuate the input section.
One of ordinary skill in the art would recognize the operation section is at the peripheral edge of the input section taught by Rudolphi, in view of Mejean, such that the hand of the occupant extends past the operation section to actuate the input section because in order to tilt the input section into the free space (recess) from an initial position (illustrated in Fig. 2, for example), the hand would extend past the operation section into the free space while pressing the input section. 

Regarding claim 8, Rudolphi discloses an input section 11 (Fig. 2) that is provided to a vehicle cabin interior side portion of a vehicle door (Fig. 1 depicts a vehicle cabin interior side portion of a vehicle door), the input section being configured to output a signal in response to an input from a hand of an occupant ([0019], [0021]: operating element 11 is a switch, corresponding to being configured to output a signal, that can be tilted by the hand of an occupant), wherein the input section is configured to be actuated by being directly pressed by the hand of the occupant (Fig. 2, [0011], [0021]: the operating element 11 can be configured to be directly pressed by a hand); 
an operation section 9 (Fig. 2) that includes a recess 12 (Fig. 2) accommodating the input section (Fig. 2) and surrounding a peripheral edge of the input section (Fig. 2 illustrates the operation section surrounds a peripheral edge of the input section).

However, Rudolphi does not explicitly disclose an electric actuator that is configured to be driven based on the signal, and that is configured to unlock a locked sate of the door locked by a door latch; and 
the operation section being mechanically connected to the door latch, and being configured to unlock the locked state by being operated by the hand of the occupant. 
Mejean discloses a known vehicle door latch unlocking device. Mejean teaches:
	an electric actuator 33 (Fig. 2) that is driven based on a signal (col. 4 lines 24-33, 53-58: a controller 30 drives the actuator 33 based on a signal received from an inside handle), and that is configured to unlock a locked state of the vehicle door locked by a door latch 12 (Fig. 3; col. 4 lines 25-38: the actuator 33 is configured to release the latch 12, corresponding to unlocking a locked state of the vehicle door locked by a door latch); and
	an operation section 14 (Fig. 5; the inside handle corresponds to an operation section), the operation section being mechanically connected to the door latch (col. 3 lines 38-43), and being configured to unlock the locked state by being operated by the hand of the occupant (col. 4 lines 40-46: the handle 14 is configured to release the latch it is pulled corresponding to being operated by the hand of the occupant).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door latch unlocking device disclosed by Rudolphi to further include an electric actuator that is configured to be driven based on the signal, that is configured to unlock a locked sate of the door locked by a door latch and mechanically connect the operation section disclosed by Rudolphi to the door latch and configure it to unlock the locked state by being operated by the hand of the occupant, as taught by Mejean in order to provide powered unlocking for passenger convenience with a mechanical backup in case the electric actuator fails (Mejean col. 1 lines 56-58).

Regarding claim 10, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 8, wherein the operation section 9 (Rudolphi Fig. 2) includes the recess 12 (Rudolphi Fig. 2) accommodating the input section 11 (Rudolphi Fig. 2) and surrounding the peripheral edge of the input section (Rudolphi Fig. 2). However, Rudolphi, in view of Mejean, does not explicitly disclose the hand of the occupant extending past the operation section to actuate the input section.
One of ordinary skill in the art would recognize the operation section is at the peripheral edge of the input section taught by Rudolphi, in view of Mejean, such that the hand of the occupant extends past the operation section to actuate the input section because in order to tilt the input section into the free space (recess) from an initial position (as illustrated in Fig. 2, for example), the hand would extend past the operation section into the free space while pressing the input section. 

Response to Arguments
Applicant’s arguments with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 

Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675